IN THE MATTER OF                                                                   *   IN THE COURT OF APPEALS
THE APPLICATION FOR                                                                *   OF MARYLAND
RESIGNATION OF                                                                     *   Misc. Docket AG No. 80
EUGENE ALOYSIUS WALSH                                                              *   September Term, 2018

                                                                                   ORDER

                      UPON CONSIDERATION of the Application to Resign from the Practice of Law of

Eugene Aloysius Walsh and the response of Bar Counsel thereto, it is this 24th day of June, 2019;

                      ORDERED, that the resignation of Eugene Aloysius Walsh from the Bar of the State of

Maryland is hereby accepted; and it is further

                      ORDERED, that the Clerk of this Court shall remove the name Eugene Aloysius Walsh

from the register of attorneys in the Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.




                                                                                       /s/ Clayton Greene Jr.
                                                                                       Senior Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                            2019-06-24 15:11-04:00




Suzanne C. Johnson, Clerk